Citation Nr: 1521400	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety and depression).  

2. Entitlement to a disability rating in excess of 30 percent for uveitis, status-post cataract extraction, status-post failed corneal transplant, and glaucoma of the left eye (left eye disability).

3. Entitlement to a disability rating in excess of 10 percent for disfigurement associated with the left eye disability. 

4. Entitlement to a higher rate of special monthly compensation (SMC) based on loss of use of vision, having light perception only in the service-connected left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.

The issues of entitlement to a higher rating for the Veteran's service-connected left eye disorder and to higher special monthly compensation come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The service connection claim for an acquired psychiatric disorder stems from an October 2014 rating decision of the Providence RO. 

The Veteran testified at a hearing before the undersigned in May 2012.  A transcript is of record. 

In June 2012, the Board issued a decision that, in part, denied entitlement to a disability rating in excess of 30 percent for uveitis, status-post cataract extraction, left eye, with glaucoma, and entitlement to a higher rate of SMC based on loss of use of vision.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's decision was identified as having been potentially affected by an invalidated rule relating to the duties of the hearing officer in connection with the May 2012 Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to testify at a new hearing and/or to have a new decision issued by the Board.  In response, the Veteran requested a new hearing and new Board decision.  Accordingly, in June 2014, the Board vacated that portion of the June 2012 rating decision that denied entitlement to a higher rating for the left eye disorders and to higher SMC.  The remainder of the June 2012 Board decision was undisturbed.  The Board remanded these claims in August 2014 to afford the Veteran an opportunity to testify at a new hearing before a Veterans Law Judge of the Board.  

A new hearing was scheduled for November 25, 2014.  The Veteran was notified of the hearing date, time, and location in a September 2014 letter, but did not appear.  He has not provided a reason for not appearing or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2014) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

Additional evidence has been associated with the file since the Board's June 2012 decision.  The only pertinent evidence is a September 2013 VA eye examination performed in connection with a new claim for an increased rating for the left eye disability.  That claim was adjudicated with consideration by the RO of this VA examination in a February 2014 rating decision, which the Veteran did not appeal.  Moreover, in an April 2015 brief, the Veteran, through his representative, waived his right to initial review by the agency of original jurisdiction (AOJ) of new evidence added to the file subsequent to certification of this appeal, thereby authorizing the Board to consider such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claim for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's service-connected left eye disability results in visual impairment of the left eye with no more than light perception.

2. Disfigurement associated with the left eye disability is not manifested by visible or palpable tissue loss or a scar of 5 or more inches, and does not involve an area greater than 6 square inches. 

3. Service connection is not in effect for the loss of use of an additional body part, or for any disability that requires aid and attendance or renders the Veteran housebound.  


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 30 percent for the left eye disability have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.321, 4.3, 4.75, 4.76, 4.79, Diagnostic Codes 6000, 6013, 6027, 6064 (2014). 

2. The criteria for a separate rating higher than 10 percent for disfigurement resulting from the left eye disability have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.75, 4.118, DC 7800 (2014). 

3. The criteria for a higher rate of SMC based on loss of use of vision, having light perception only in the service-connected left eye have not been satisfied.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.350, 3.352, 4.75 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A July 2010 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial rating decision and subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Regarding the duty to assist, the RO has obtained all identified, relevant, and available treatment records.  The Veteran has not identified any additional records that VA has failed to obtain.  While his representative indicated in March 2012 that he underwent a VA examination in December 2011 and that a supplemental statement of the case (SSOC) was issued in January 2012, this statement appears to have been made in error.  The claims folder does not contain a December 2011 VA examination or January 2012 SSOC, nor does Virtual VA.  

VA eye examinations were performed in August 2010 and September 2013.  The examination reports are adequate, as they include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's left eye disability since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in May 2012.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  In light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.  Moreover, as discussed above, the Veteran was scheduled to testify at a new hearing before the Board in accordance with National Org. of Veterans' Advocates, Inc., 725 F. 3d 1312, but did not appear.  He did not provide a reason for not appearing or request that the hearing be rescheduled.  Accordingly, the issue of whether prejudicial error was committed in the May 2012 hearing is moot, and the Board will proceed with appellate review.  


II. Increased Rating

The Veteran contends that a higher rating is warranted for his service-connected left eye disability.  For the following reasons, the Board finds that his left eye disability has more nearly approximated the criteria for a 30 percent rating for the entire period under review, and thus entitlement to a higher rating is not established.  A separate rating greater than 10 percent is also not warranted for associated disfigurement. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that there is no basis for drawing a distinction between initial ratings and increased-rating claims for applying staged ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Toward this end, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase in severity has occurred.  See Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's service-connected left eye disability has been evaluated on the basis of impaired visual acuity.  He was initially granted service connection for his left eye disability by a November 1946 rating decision, and a noncompensable evaluation was assigned.  By a March 1985 rating decision, the rating assigned to his left eye disability was increased to 30 percent effective October 1, 1984.  Service connection is not in effect for any disability of the right eye.

By way of background, as summarized in an August 2010 letter from a private treating physician, E. Perlman, the Veteran underwent cataract surgery in 1984 and had glaucoma surgery in 1987.  A valve implant for glaucoma was placed in December 1998.  He underwent a corneal transplant in February 1999 and his eye had since been "plagued by graft failure and secondary glaucoma" that was very difficult to control.  His vision at the time of this letter was noted to be 20/50 in the right eye and light perception in the left eye.  

The September 2013 VA examiner provided a similar history, summarizing that the Veteran was initially treated for uveitis in service and subsequently developed a cataract as a result of the uveitis.  Following the cataract removal and bouts with uveitis, corneal decompensation occurred which lead to a corneal transplant procedure.  Eventually, the transplant failed, the cornea decompensated, and corneal scarring resulted.  The Board notes that service connection has been established for all this pathology.  

The VA treatment records and a 1984 VA examination report reflect that the 1984 cataract surgery was performed without implantation of an intraocular lens.  However, an intraocular lens was subsequently implanted in February 1997.  

The August 2010 VA examination report reflects that the Veteran had no more than light perception in his service-connected left eye and 20/30 vision, corrected, in his non-service-connected right eye.  The examiner reported that the left eye had complete corneal edema, and that there was no history of diplopia and no indication to perform a visual field examination.

In his testimony at the May 2012 Board hearing, the Veteran stated that he could not see on his left side and that he had no peripheral vision.  He reported that if he covered his right eye, he could not see anybody.  He reported that his eyes became bloodshot at times, with irritation.  He reported taking prescribed medication to reduce the pressure in his eye.  When asked about his condition worsening, the Veteran reported that his eye appeared blue, but that he was not blue-eyed, and that he could not see out of it.  The Veteran asserted that he wore sunglasses because of the appearance of his left eye, and that people questioned why he had one brown eye and one blue eye.  For the record at the hearing, the undersigned described the Veteran's left eye as having an opaque and/or blue appearance.  

The September 2013 VA examination report reflects that the Veteran's left eye had light perception only, but no anatomical loss.  The right eye had vision of 20/40 or better.  The examiner was unable to measure or assess pupillary reaction of the left eye due to corneal scarring.  A vision field test revealed total loss of field vision due to an opaque cornea.  A scotoma affecting at least 1/4 of the visual field and centrally located was noted.  The Veteran did not have legal or statutory blindness (with visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based on visual field loss.  The Veteran's visual impairment was attributed to corneal scarring and a decompensated cornea due to transplant failure.  The examiner noted that the Veteran had undergone a corneal transplant and that his left cornea was opaque but asymptomatic and comfortable in terms of any residuals.  Corneal scarring secondary to the corneal transplant with graft failure was noted.  The Veteran did not have keratoconus or a pterygium.  With regard to an inflammatory condition, the examiner indicated that the Veteran's left eye had choroidopathy and that visual impairment was attributable to uveitis anterior (a form of choroidopathy).  The examiner stated that the Veteran also had glaucoma, but that it did not require continuous medication, and that it did not cause scarring or disfigurement.  The examiner found that the Veteran's uveitis resulted in multiple complications, including glaucoma and a corneal transplant with subsequent graft failure.  The Veteran did not have any incapacitating episodes over the past twelve months due to any eye conditions.  

The September 2013 VA examiner also found that the Veteran had disfigurement as a result of his left eye conditions.  Specifically, gross distortion or asymmetry of one feature or paired set of features (eyes) was noted.  The disfigurement was caused by corneal opacification due to the failed corneal transplant graft.   

With regard to occupational impairment, the September 2013 VA examiner found that the Veteran's left eye disability did not impact his ability to work.  

The Veteran's left eye disability is currently rated under Diagnostic Codes (DC's) 6000-6070.  DC 6000 pertains to choroidopathy, including uveitis, iritis, cyclitis and choroiditis.  38 C.F.R. § 4.79, DC 6000.  Prior DC 6070 contemplated anatomical loss of one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.84a, DC 6070 (2008).  The rating criteria used to evaluate disabilities of the eyes were amended as of December 10, 2008, for all claims filed on or after such date.  As the Veteran's claim was filed in July 2010, and thus after December 10, 2008, only the current rating criteria apply in the present case, and therefore consideration of DC 6070, or any prior regulations, is not warranted.

Under the current criteria, choroidopathy, including uveitis, iritis, cyclitis and choroiditis, is rated under a General Rating Formula based on visual impairment or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, DC 6000.  

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2014).  

Here, the Veteran has not stated, and there is no other evidence suggesting, that he has experienced an incapacitating episode as defined under the General Rating Formula during the pendency of this appeal.  The September 2013 VA examination report also reflects that the Veteran did not have any incapacitating episodes over the past twelve month period.  Thus, a higher rating based on incapacitating episodes is not warranted.  See id.

A rating higher than 30 percent is not warranted based on visual impairment.  In this regard, when visual impairment in only one eye is service-connected, as is the case here, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment, subject to the provisions of 38 C.F.R. § 3.383(a) (2014) (pertaining to special consideration for paired organs and extremities, which is discussed below).  38 C.F.R. § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  § 4.75(d).  Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76(b).

With regard to impairment of central visual acuity, DC 6064 assigns a minimum 30 percent rating when there is no more than light perception in one eye.  38 C.F.R. § 4.79.  Because the Veteran's nonservice-connected right eye must be considered to have 20/40 vision for the purposes of evaluating vision impairment, a rating greater than 30 percent under DC 6064 is not available.  Id.; 38 C.F.R. § 4.75(c).  Indeed, as noted above, the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  The evidence of record, including the September 2013 VA examination report, shows that the Veteran does not have anatomical loss of the left eye. 

The evidence also shows that the Veteran's left eye has total loss of field vision.  Generally, impairment of central visual acuity and impairment of visual field will be rated separately and combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.77(c) (2014).  However, because the Veteran's left eye is already assigned a maximum 30 percent rating for visual impairment, a separate rating based on field vision loss would not afford a basis for a higher evaluation in this case.  See 38 C.F.R. § 4.75(d).  The Board also notes that in keeping with this provision, a rating in excess of 30 percent is not available based on service-connected loss of field vision in one eye only.  See 38 C.F.R. § 4.79, DC's 6080-6081.  Thus, to rate the left eye based on loss of field vision would not yield a higher rating.

Accordingly, a rating greater than 30 percent is not available under the rating criteria for the Veteran's service-connected left eye vision impairment. 

The Veteran's right eye visual impairment is not severe enough to qualify for special consideration for paired organs and extremities under 38 C.F.R. § 3.383(a).  Specifically, under § 3.383(a), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, special consideration applies when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).  As the Veteran's right eye visual impairment is no worse than 20/50 in terms of central visual acuity, and does not have peripheral field vision of 20 degrees or less, as shown in the September 2013 VA examination report, the criteria for special consideration are not satisfied.  See id.

The Board has considered other applicable diagnostic codes.  In this regard, the evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

Diagnostic Code 6013 applies to open-angle glaucoma, and provides that glaucoma is to be evaluated based on resultant visual impairment .  38 C.F.R. § 4.79.  A minimum 10 percent rating is assigned if continuous medication is required.  Id.  As the Veteran's left eye disability has already been assigned the maximum 30 percent rating for visual impairment, a higher or separate rating is not available for glaucoma under DC 6013.  

The Veteran's left eye cataract residuals are also included in his service-connected pathology, as reflected in the September 2013 VA examination report.  Diagnostic Code 6027 pertains to cataracts of any type, preoperative or postoperative.  Under DC 6027, postoperative cataracts are rated based on visual impairment if there is a replacement lens present, or based on aphakia under DC 6029 if there is no replacement lens present.  38 C.F.R. § 4.79, DCs 6027, 6029 (2014).  The VA treatment records and August 2010 VA examination report show that the Veteran's cataract was surgically removed in the 1980's and that a posterior chamber intraocular lens was implanted in 1997.  As the Veteran has a replacement lens, DC 6029 is not applicable.  Accordingly, the post-operative cataract residuals may only be rated based on visual impairment, and thus DC 6027 does not afford a basis for a higher rating.  

The above evidence also shows that the Veteran underwent a failed corneal transplant.  However, a higher or separate rating may not be assigned on this basis.  Diagnostic Code 6036 pertains to status post corneal transplant, and provides that residuals are to be rated based on visual impairment, with a minimum evaluation of 10 percent if there is pain, photophobia, and glare sensitivity.  38 C.F.R. § 4.79.  As a 30 percent rating has already been assigned for visual impairment, a higher or separate rating is not available under DC 6036.  Moreover, the evidence shows that the Veteran does not have photophobia or glare sensitivity.  

The evidence also shows that the Veteran has a scotoma of the left eye.  Under DC 6081, a scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or one that is centrally located is assigned a 10 percent rating.  38 C.F.R. § 4.79.  Alternatively, it is evaluated based on visual impairment if this would result in a higher evaluation.  Id.  Because a 30 percent rating has already been assigned based on visual impairment, a separate or higher rating is not available for the scotoma under DC 6081.  See id.

The Board has considered other potentially applicable diagnostic codes specific to the eye, but finds that higher or separate ratings are not available.  Diagnostic Code 6011 pertains to retinal scars, atrophy, or irregularities, and provides that a 10 percent rating is to be assigned if such pathology is centrally located and results in an irregular, duplicated, enlarged, or diminished image.  Id.  Alternatively, such pathology is to be rated based on resultant visual impairment if it would yield a higher evaluation.  Id.  Again, because a maximum 30 percent rating is already in effect based on visual impairment, a separate or higher rating is not available under DC 6011.

Diagnostic Code 6009 pertains to unhealed eye injury.  38 C.F.R. § 4.79.  The General Rating Formula discussed above with regard to uveitis also applies to unhealed eye injuries as well as a number of other disorders.  Id.  The Board has already discussed why a higher rating is not available based on visual impairment or incapacitating episodes with regard to uveitis under DC 6000.  

The Board recognizes that the Veteran has multiple service-connected pathology of the left eye, as described above, including glaucoma, residuals of a failed corneal transplant, postoperative residuals of a cataract, and uveitis.  However, by the express terms of the above diagnostic codes, these conditions are all rated based on visual impairment when such forms the basis of the higher evaluation (as compared to an evaluation based on other criteria associated with these codes), and may not be assigned separate ratings based both on visual impairment and other criteria specific to those codes.  Cf. 38 C.F.R. § 4.75(d) (providing, in pertinent part, that the evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment) (emphasis added); Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  The Board also notes that the rule against pyramiding prohibits the evaluation of the same disability under various diagnoses.  38 C.F.R. § 4.14 (2014).  

As noted in the September 2013 VA examination report, the Veteran also has disfigurement caused by corneal opacification due to the failed corneal transplant graft.  A separate 10 percent rating has been assigned based on such disfigurement under 38 C.F.R. § 4.118, DC 7800.  A separate rating greater than 10 percent for disfigurement is not warranted.  Under DC 7800, for scars that are located on the head, face, or neck, a 10 percent evaluation is assigned with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, a maximum 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118. 

Under NOTE (1) to DC 7800, the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39-sq. cm.).  Id. 

Here, the Veteran's left eye disability is not manifested by visible or palpable tissue loss.  Moreover, there is no left eye scarring that is elevated or depressed on palpation or adherent to underlying tissue.  It is not 5 or more inches in length, and does not involve an area exceeding 6 square inches.  Thus, there is no more than one characteristic of disfigurement.  In order to meet or approximate the criteria for a 30 percent rating or higher, there must be both asymmetry and visible or palpable tissue loss, or two or more characteristics of disfigurement.  Such is not the case here.  The Veteran's opaqueness or discoloration of the left eye and resultant asymmetry is already compensated by the 10 percent rating for disfigurement.  Accordingly, the preponderance of the evidence weighs against assignment of a rating greater than 10 percent under DC 7800 based on disfigurement.  See id.

In sum, the criteria for a rating higher than 30 percent for the Veteran's left eye pathology, and a separate rating higher than 10 percent for associated disfigurement, have not been satisfied.  With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's left eye disability over the course of this appeal, the preponderance of the evidence shows that it has not met or approximated the criteria for higher ratings at any point during pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's left eye disability during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's left eye disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry, each element of which must be satisfied: (1) The criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's left eye disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His left eye disability comprises multiple pathology, including uveitis, open-angle glaucoma, post-operative cataract, and residuals of a failed corneal transplant, including corneal scarring, and is manifested by vision loss, which is reduced to light perception only, and disfigurement due to left eye opaqueness (or a blue color) and resultant asymmetry.  These diagnoses and manifestations are specifically contemplated by the General Rating Formula, including DC 6000 (uveitis, etc.), DC 6013 (open-angle glaucoma), DC 6027 (cataracts), DC 6036 (status post corneal transplant), DC 6011 (retinal scars, atrophy, or irregularities), DC 6064 (no more than light perception in one eye), and DC 7800 (disfigurement).  See 38 C.F.R. §§ 4.79, 4.118.  

The rating criteria applicable to eye disabilities are generally not cast in terms of symptoms or functional impairment.  However, they are necessarily designed with a view toward compensating for disability associated with symptoms and functional impairment resulting from the pathology they address.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  The basis of disability evaluations is one's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10; see also 38 C.F.R. § 4.21 (2014) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability solely in terms of objective clinical data or the presence of a given diagnosis, the purpose of the rating criteria is necessarily to provide compensation for the associated symptoms and functional impairment in terms of the resultant disability, particularly with regard to the impact on earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, for example, the General Rating Formula under 38 C.F.R. § 4.79 applies to uveitis (DC 6000), intraocular hemorrhage (DC 6007), and unhealed eye injury (DC 6009) without mentioning pain, redness, bleeding, tearing, or similar symptoms that one would expect to be present with these conditions.  Indeed, it does not specify any symptoms.  The criteria applicable to visual impairment also do not describe the types of difficulties or limitations that might be caused by such impairment.  The fact that no specific symptoms or limitations are described indicates that they are simply assumed and built into the graded levels of evaluation that can be assigned under the rating schedule.  Accordingly, the mere fact that a given symptom or type of functional impairment is not discussed in the rating criteria cannot be a basis in itself for a finding that the schedular criteria are inadequate.  Rather, there must be evidence that the symptom or functional impairment in question is so severe or unusual that the criteria do not adequately contemplate it. 

With the above principles in mind, while the Veteran has described an occasional bloodshot and irritated left eye, such manifestations alone do not render the rating criteria inadequate to evaluate his left eye disability, even if these symptoms are not specifically mentioned, as they are already factored into the schedular evaluations.  Any resulting visual loss and disfigurement is already compensated by the rating criteria, as discussed above.  The Veteran does not have any other pathology, and has not reported any other symptoms, other than what has already been discussed. 

In short, there are no manifestations of the Veteran's left eye disability not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Alternatively, such factors have not been alleged or shown.  Therefore, the Board will not refer the evaluation of the Veteran's left eye disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's left eye disability is on appeal before the Board, and as all signs, symptoms and functional impairment associated with it, including disfigurement, have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted.  See id.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to higher or separate ratings for the Veteran's left eye disability is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. SMC

SMC is available when, "as the result of service-connected disability," a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC "varies according to the nature of the Veteran's service-connected disabilities." Moreira v. Principi, 3 Vet. App. 522, 524 (1992). 

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate).  SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsections (k), and (m) through (p) are for loss or loss of use of certain body parts, and combinations of certain body parts.  Subsection (l) provides for SMC based on the need for aid and attendance.  Subsection (r) authorizes a special aid and attendance rate.  Subsection (s) authorizes SMC for housebound status.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352. 

SMC at the aid and attendance rate is payable when the Veteran, due to a service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following are accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (excluding the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination and is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

Also, SMC at the aid and attendance rate under 38 U.S.C.A. § 1114(r) is payable when the Veteran is entitled to SMC at the maximum (o) or (p) levels and the need for aid and attendance is shown on a factual basis; or when the Veteran is receiving compensation at the intermediate rate between (n) and (o) plus (k) and the need for aid and attendance, or a higher level of care, is shown.  See 38 U.S.C.A. § 1114(r); 38 C.F.R. §§ 3.350(h), 3.352.

SMC at the housebound rate may be paid if a Veteran has a single service-connected disability rated 100 percent and either: (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A Veteran is housebound when he or she is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(h)(3). 
 
Service connection is currently in effect for the left eye disability, with separate ratings of 30 percent based on visual impairment and 10 percent based on disfigurement, and bilateral hearing loss, rated as noncompensable.  The Veteran has been in receipt of SMC under subsection (k) based on loss of vision, having light perception only, in the service-connected left eye effective June 22, 2000, prior to the current appellate period.  

The Veteran has not made any statements during the course of the appeal as to the basis of his claim of entitlement to a higher rate of SMC based on loss of use of vision.  Service connection has not been established for anatomical loss of use of another body part such that SMC at the (m) through (p) rates is warranted.  Thus, the Board will consider whether the Veteran is entitled to SMC based on the need for aid and attendance or based on housebound status.  

A claimant who is in receipt of SMC pursuant to section 1114(k) cannot establish entitlement to a second rate of SMC under section 1114(l) based on the need for aid and attendance unless the claimant's need for aid and attendance arises from a disability other than that for which the claimant is already in receipt of SMC under 1114(k).  38 C.F.R. § 3.350(a); Breniser v. Shinseki, 25 Vet. App. 64 (2011).  Thus, in this case, in order for the Veteran to be eligible for SMC under 1114(l) based on the need for aid and attendance, the Veteran's need must be due to a disability other than his service-connected left eye disability.  There is no evidence, and the Veteran does not contend, that he requires aid and attendance due to his bilateral hearing loss, which is noncompensable, or to any other disability.  Thus, the criteria for entitlement to SMC at the (l) rate are not satisfied.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350 (a)(b); Breniser, 25 Vet. App. 64.

Moreover, there is no basis upon which to establish entitlement to SMC under 38 U.S.C.A. § 1114(r) based on the need for aid and attendance.  The Veteran is not entitled to SMC at the maximum (o) or (p), or receiving compensation at the intermediate rate between (n) and (o) plus (k), and the need for aid and attendance, or a higher level of care, is not shown.  See 38 U.S.C.A. § 1114(r); 38 C.F.R. §§ 3.350(h), 3.352.

Further, there is no evidence, and the Veteran does not contend, that he is housebound due to a service-connected disability.  He does not have a single service-connected disability rated as 100 percent disabling, and either an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or is permanently housebound by reason of a service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i). 

For all the foregoing reasons, the Board finds that the claim of entitlement to a higher rate of SMC based on loss of use of vision, having light perception only in the service-connected left eye, must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Entitlement to a disability rating in excess of 30 percent for uveitis, status-post cataract extraction, left eye, with glaucoma is denied. 

Entitlement to a disability rating in excess of 10 percent for disfigurement associated with the left eye disability is denied.

Entitlement to a higher rate of special monthly compensation based on loss of use of vision, having light perception only in the service-connected left eye, is denied. 


REMAND

The Veteran requested to testify at a hearing before the Board at his local RO concerning the service connection claim for a psychiatric disorder, as reflected in the December 2014 substantive appeal (VA Form 9).  His representative indicated in a December 2014 statement that the Veteran wished to testify by videoconference or Travel Board, whichever was first available.  A hearing before the Board has not yet been arranged. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a hearing before the Board by videoconference or Travel Board, whichever is earlier.  Provide proper notice of the hearing date and location.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


